KAREN NELSON MOORE, Circuit Judge,
concurring in part and dissenting in part.
I agree with the majority that Haley established a prima facie case that GE failed to promote her because of her gender. Defendant GE’s proffered justification was that it was following the collective bargaining agreement with the union that required promotion of the employee with the most plant service who met the minimal qualifications for the job. Haley proffered evidence that GE, when faced with union opposition to an employment decision, continues to support its selection if he is male, as in the case of Lamont Turner, but discards its selection if she is female, as in the cases of Linda Walls and plaintiff Shirley Haley. Moreover Haley presented evidence that only one out of thirty-six of the highest paying jobs at GE was held by a female. Under these circumstances Haley has presented a genuine issue of mate*251rial fact concerning whether GE’s asserted reason was pretextual. I would allow Haley’s claim against GE to withstand GE’s summary judgment motion and respectfully dissent from the contrary conclusion of the majority.